per curiam:
Plaintiffs, a medical doctor and a medical clinic he owns and operates, seek amounts they say they were denied, under Part B of Medicare, for services rendered to patients covered by Part B. Defendant moves to dismiss on the authority of United States v. Erika, 456 U.S. 201 (1982). All the points, statutory and constitutional, raised by plaintiffs to sustain the jurisdiction of this court, have been recently disposed of by this court in several prior orders granting defendant’s motions to dismiss in comparable cases. See Regents of the University of Colorado v. United States, ante at 914; Drennan v. United States, ante *1001at 916; Babcock Artificial Kidney Center, Inc. v. United States, ante at 968; Williams v. United States, ante at 970, and the earlier decisions cited in those orders. Plaintiffs raise no new issues warranting separate discussion.
Plaintiffs’ alternative request that the case be re-transferred to the United States District Court for the Central District of California is governed by our recent decision in Berton Siegel, D.O., Ltd. v. United States, ante at 895. See Williams v. United States, supra.
Defendant’s motion to dismiss is granted and the petition is dismissed, it is so ordered .
Plaintiffs’ petition for a writ of certiorari was denied June 13,1983.